Exhibit 10.6
THIRD AMENDMENT TO
CRUDE OIL SUPPLY AGREEMENT
     THIS THIRD AMENDMENT TO CRUDE OIL SUPPLY AGREEMENT is entered into
effective as of January 1, 2010 (this “Amendment”), between Vitol Inc. (“Vitol”)
and Coffeyville Resources Refining & Marketing, LLC (“Coffeyville”).
     WHEREAS, Vitol and Coffeyville are parties to a Crude Oil Supply Agreement
dated December 2, 2008 (the “Supply Agreement”), as amended pursuant to that
certain First Amendment dated effective January 1, 2009 ( “First Amendment”) and
that certain Second Amendment dated effective July 7, 2009 (“Second Amendment”),
and clarified pursuant to that certain Memorandum of Clarification dated
December 31, 2008; and
     WHEREAS, Vitol and Coffeyville have agreed to further amend certain terms
and conditions of the Supply Agreement;
     NOW, THEREFORE, in consideration of the premises and the respective
promises, conditions, terms and agreements contained herein, and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Vitol and Coffeyville do hereby agree as follows:
     1. The First Amendment at Section 2 provided that it would continue for a
second term, January 1, 2010 through December 31, 2010, unless either party
terminated the First Amendment prior to November 1, 2009. The parties agree that
the terms of the First Amendment shall continue through December 31, 2009. The
parties further agree to continue the terms of the First Amendment for the
period January 1, 2010 through December 31, 2010 on the same terms and
conditions as set forth in the First Amendment except that the term
“$396,000.00” se forth in Section 3 of the First Amendment is deleted and
replaced with the term “$305,200.00”.
     2. The definitions contained in the Supply Agreement will have the same
meaning in this Amendment unless otherwise stated in this Amendment.
     3. Except as otherwise stated in this Amendment, all terms and conditions
of the Supply Agreement will remain in full force and effect.
     4. This Amendment may be executed by the Parties in separate counterparts
and initially delivered by facsimile transmission or otherwise, with original
signature pages to follow, and all such counterparts will together constitute
one and the same instruments.
     5. This Amendment will be governed by, construed and enforced under the
laws of the State of New York without giving effect to its conflicts of laws
principles.

 



--------------------------------------------------------------------------------



 



[Signature Page to Follow]

-2-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Party has caused this Amendment to be executed by
its duly authorized representative, effective as of the Effective Date.
Vitol Inc.

         
By:
  /s/ James C. Dyer, IV
 
James C. Dyer, IV    
Title:
  Vice President    
Date:
  11 January 2010    
 
        Coffeyville Resources Refining & Marketing, LLC    
 
       
By:
Title:
  /s/ John J. Lipinski
 
CEO    
Date:
  1/5/10    

-3-